Title: To Thomas Jefferson from John Barnes, 3 June 1805
From: Barnes, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     George Town, 3d. June 1805.
                  
                  I have herewith the Honor to inclose the President UStates. His last Mos particular a/c and Genl. a/c to the 31 Ulto. Balance EE. $2,328.87½, as well Copy of Genl. Koscuisko’s a/c, including my late & Annual remittance of ƒ2500—current Florins—at the favorable ex: of 38 C 
                     ⅌ gilder—is 5 ⅌ Ct under par. and equal to $950—will I hope be found nearly Correct.—I also took the Liberty of addressing a few lines to the good Genl.—while in Baltimore. via Messrs. Van Staphorst & Hubbart. annexing Copy of his a/c, to said date the 15th Ulto. for his Goverment; all which, I flatter my self, will meet the Presidents Approbation: I likewise inclose Minute of my particular disbursements. on the Presidents Note for $1600—disctd 8th & 10th. Ulto. at Bank of Columbia with proceeds ⅌ Statement $900. placed to the Crt. of the Presidents a/c 
                  I have the Honor to be Sir, your very Obed. Hble Servt.
                  
                     John Barnes.
                  
               